Exhibit 10.1

INTCOMEX, INC.

RESTRICTED STOCK GRANT AGREEMENT

Your Intcomex Restricted Shares

This summary is qualified by the complete terms of your Restricted Stock Grant
Agreement.

The attached Restricted Stock Grant Agreement specifies the following:

 

  •  

The number of shares of Intcomex non-voting common stock granted to you, which
may be reduced following such grant depending on whether certain 2011
performance targets are achieved (as specified in your Restricted Stock Grant
Agreement);

 

  •  

When the shares you receive will vest (generally, 25% in 2012, 25% in 2013 and
50% in 2014), subject to your continued employment through each vesting date;
and);

 

  •  

Your restricted shares will be registered in your name through a book entry
credit in Intcomex’s records.

The shares that you receive at the time of the grant are immediately owned by
you, subject to certain restrictions. Note that even after your restricted
shares vest, however, they will be subject to restrictions on transferability.

As you know, stock is a piece of ownership in a company. The more shares of
Intcomex stock you own, the greater your ownership stake in Intcomex. And the
better our stock performs, the greater the value of your shares.

Potential Restricted Share Value

Restricted shares are valuable because Intcomex’s stock is valuable. In
addition, as the stock price increases, your restricted shares become more
valuable. As shown below, if the price of Intcomex stock rises, your restricted
shares increase in value.

Potential Value of Restricted Shares – Example

Let’s say Jane is granted 1,000 restricted shares, for which she does not have
to pay anything. On the grant date, each share is worth $5.00 (the value of
Intcomex stock at the grant date, as determined by the Board of Directors) and
in the aggregate worth $5,000.

If Intcomex stock grows at 5% per year over five years, each share would be
worth $6.38, and Jane’s shares would be worth $6,380 in the aggregate (assuming
all shares have vested and excluding tax effects).

 

Potential per share value of stock in Year 5

    $ 6.38   

Cost of shares at grant

   -$ 0.00      

 

 

 

Potential Gain Per Share

    $ 6.38   

Number of Restricted Shares Granted

     x 1,000.00      

 

 

 

Potential Gain on Total Grant in Year 5 (assuming all shares have vested and
excluding tax effects)

    $ 6,380.00   

Note: The figures in this example are illustrative only. Actual performance of
Intcomex stock will vary.

Terminating Employment

If your employment with Intcomex terminates for any reason (other than your
death or disability), you will immediately forfeit the portion of the restricted
shares that have not vested prior to your termination. In the event of your
death or disability, all restricted shares held by you will fully vest. Any
shares that vested on or prior to your termination date will remain your shares,
although Intcomex will have the right to repurchase all or a portion of such
shares.

Change of Control

If there is a “change of control” of Intcomex, your restricted shares will
generally be cancelled in exchange for the per share consideration paid in
connection with the “change of control”. However, amounts payable in respect to
your unvested restricted shares will be held in escrow until your unvested
restricted shares would have otherwise vested. Alternatively, the Board of
Directors may determine, prior to the change of control and solely with respect
to your unvested restricted stock, that you will be granted an alternate award
with substantially similar terms.

If the “drag-along” right contained in Intcomex’s Shareholders Agreement is
exercised, then you will be required to sell a portion of your restricted shares
(whether or not vested) on the same terms and conditions. The portion of your
restricted shares that you are required to sell will be proportionate to your
percentage ownership in Intcomex as compared to the total number of shares being
sold.



--------------------------------------------------------------------------------

Rights as a Stockholder

Your restricted shares are non-voting. After your restricted shares vest, you
will receive any dividends and other distributions paid in respect of Intcomex’s
non-voting common stock, but only with respect to the vested portion of your
restricted shares. If any dividends or distributions are paid in shares of
common stock, such shares will be subject to the same restrictions as apply to
your restricted shares in respect of which such shares were paid.

Except as otherwise provided for in the Restricted Stock Grant Agreement,
restricted shares may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.

Forfeiture and Claw Back

In certain situations, your unvested restricted shares may be automatically
forfeited by you. These include (1) if you engage in a competing business
against Intcomex, (2) if you solicit or interfere with the relationship between
Intcomex, on the one hand, and its employees or clients, on the other hand, and
(3) if you disclose or use any of Intcomex’s confidential information for your
own benefit or for the benefit of someone other than Intcomex. In these
situations, Intcomex also will have the right to repurchase any of your vested
restricted shares for $0, so you could potentially lose all of your restricted
shares and receive nothing in return.

Intcomex’s repurchase right with respect to your vested shares goes away once it
becomes a publicly-traded company; however, after Intcomex’s initial public
offering, if you commit any of the “wrongful acts” described in the immediately
preceding paragraph, or if Intcomex terminates your employment for “cause,” then
you will be required to pay Intcomex any financial gains you realized on your
shares in the 6 months preceding, or the 12 months following, the date you
committed a “wrongful act” or your termination date, as the case may be.

In addition, if you commit or threaten to commit any of the “wrongful acts”
described above, Intcomex potentially could seek an injunction to prevent you
from committing any such acts during your employment and for the 12-month period
following the termination of your employment for any reason.

For Further Information on Your Restricted Shares

For tax or other financial advice, please contact your tax or financial advisor.
For further questions relating to your restricted shares, please contact:

Carlos Benitez at (305) 477-6230 x 500207, or

CBenitez@intcomex.com, or

3505 NW 107th Avenue, Doral, Fl 33178.

This summary provides an overview of Intcomex’s restricted stock awards. The
Restricted Stock Grant Agreement is the legal document that governs your award.
In the event of a conflict between the information provided in this summary and
the Restricted Stock Grant Agreement, the official legal document will control.
Receipt of a restricted stock award is not a promise, guarantee or agreement of
continued employment with Intcomex.

Tax Addendum

This Tax Addendum accompanies the summary highlighting certain features of
restricted stock awards granted by Intcomex. Be sure to review the information
contained in the summary for an overview of how the restricted stock awards
work.

Your grant of Intcomex restricted shares is likely to affect your personal tax
position. The precise implications will depend on your own personal
circumstances. You are urged to consult with and rely on your own professional
advisor when considering the possible tax consequences of accepting your
restricted stock award.

The below overview is a general guide only to U.S. federal tax implications of
restricted shares granted by Intcomex. It does not address, among other things,
the tax consequences of restricted stock awards granted to individuals who are
not subject to U.S. taxes. Each grantee is solely responsible for obtaining his
or her own tax advice, as well as his or her own taxes. Intcomex will not have
any responsibility for any tax liabilities associated with your restricted stock
award.

Tax Implications for U.S. Persons

This overview applies to grantees who are subject to U.S. taxes and is based on
U.S. federal tax laws in force on April 1, 2011. In addition to the federal tax
implications outlined below, receipt of a restricted stock award may also have
tax implications under laws of the state and/or locality where you work or
reside. Also, please be aware that tax rules can change.

The grant of restricted shares will generally not result in U.S. federal income
or employment tax liability unless you properly make an election under section
83(b) of the Internal Revenue Code (the “Code”) in the manner described below.
If no such election is made, you will generally recognize ordinary income at the
time your restricted shares vest—i.e., when the shares are no longer subject to
a



--------------------------------------------------------------------------------

substantial risk of forfeiture or transfer restrictions—in an amount equal to
the then aggregate fair market value of the shares which were formerly
restricted shares. Intcomex will be entitled to a deduction in the same amount
and at the same time ordinary income is recognized by you.

Dividends paid in cash will constitute ordinary income to you in the year paid,
and Intcomex will be entitled to a corresponding deduction. Any dividends paid
in stock will be treated as an award of additional restricted shares subject to
the tax treatment described above.

You may file an election with the Internal Revenue Service under section 83(b)
of the Code (an “83(b) election”), within 30 days after grant, to be taxed
currently on the excess (if any) of the fair market value of the restricted
shares (i.e., based on the per share value of Intcomex non-voting common stock
on the date of grant) over the purchase price (if any). If you file an 83(b)
election, you will recognize income as of the date of grant and will not
recognize any additional ordinary compensation income when the forfeiture and
transfer restrictions on the restricted shares lapse. If this election is made,
any cash dividends received with respect to the restricted shares will be
treated as dividend income to you in the year of payment and will not be
deductible by Intcomex. If you subsequently forfeit the restricted shares, you
will not be entitled to recover the amounts previously included in income due to
the filing of the 83(b) election.

The determination of the advisability of making an 83(b) election is complex and
depends on individual circumstances and expectations. In some circumstances,
such as when shares depreciate below the fair market value of the shares on the
date those shares were acquired, an 83(b) election might have unfavorable tax
consequences. You are urged to consult your own tax advisor concerning whether
to make an 83(b) election in respect of any restricted share award. Intcomex
will not have any responsibility for tax liabilities associated with your making
or failing to make an 83(b) election.

At the time you sell shares that were formerly restricted shares, you will
recognize a capital gain or loss to the extent the amount realized from the sale
differs from your tax basis. Your tax basis will equal the amount of income
recognized by you when the shares vest (or, if an 83(b) election is made, at
grant). The applicable tax rate will depend on the length of time you held the
shares after the lapse of the forfeiture and transferability restrictions—i.e.,
whether it is a short-term vs. long-term capital gain or loss.

Withholding of federal income and employment taxes is required on the shares
deliverable to you pursuant to your restricted share award. With respect to any
of your restricted shares that become vested in a particular year, Intcomex has
the right to deduct from such shares, at the end of the applicable service
period, an amount necessary to satisfy the minimum federal, state or local or
foreign taxes or other obligations that the law requires to be withheld in
connection with such shares. Alternatively, Intcomex may require that you
yourself remit the amount necessary to satisfy any tax withholding obligations.